Title: Comparison of Great Britain and America as to Credit, in 1777, [before 8 September 1777]
From: Franklin, Benjamin
To: 


[Before September 8, 1777]
In the Affair of Borrowing Money, a Man’s Credit depends on some or all of the following Particulars:
1. His known Conduct with regard to former Loans, in the Punctuality with which he discharg’d them.
2. His Industry in his Business.
3. His Frugality in his Expences.
4. The Solidity of his Funds, his Estate being good, and free of prior Debts, whence his undoubted Ability of Paying.

5. His well-founded Prospects of greater future Ability, by the Improvement of his Estate in Value, and by Aids from others.
6. His known Prudence in Managing his general Affairs, and the Advantage they will probably receive from the present Loan he desires.
7. His known Virtue, and honest Character manifested by his voluntary Discharge of Debts that he could not otherwise have been oblig’d to pay.
The same Circumstances that give a private Man Credit, ought to have and will have their Weight with Lenders of Money to publick Bodies or to Nations.
If then we consider and compare Britain and America in those several Lights, upon the Question to which it is safest to lend Money we shall find
1. With Regard to former Loans; that America which borrowed Ten Millions Sterling during the last War for the Maintenance of her Army of 25,000 Men and other Charges, had faithfully discharg’d and paid that Debt and all her other Debts, in 1772: whereas Britain during those ten years of Peace and profitable Commerce had made little or no Reduction of her Debt, but on the contrary from time to time diminish’d the Hopes of her Creditors by a wanton Diversion and Misapplication of the Sinking Fund which had been destin’d for the Discharge of it.
2. With regard to Industry in Business. Every Man in America is employ’d. The greatest Number in cultivating their own Lands; the rest in Handicrafts, Navigation and Commerce. An idle Man is a Rarity. Idleness and Inutility is a Character of Disgrace. In England the Quantity of that Character is immense. Fashion has spread it far and wide. Hence the Embarassment of private Fortunes and the daily Bankrupcies, arising from the universal fondness for Appearance and expensive Pleasures. And hence in some degree the Mismanagement of their publick Business: For Habits of Business and Ability in it are acquired only by Practice; and where universal Dissipation and the perpetual Pursuit of Amusement are the Mode, the Youth who are educated in it, can rarely afterward acquire that patient Attention and close Application to Affairs, which are so necessary to a Statesman charg’d with the Care of National Welfare. Hence their frequent Errors in Policy. Hence the Weariness at Publick Councils and the Backwardness in going to them; the constant Unwillingness to engage in any Measure that requires Thought and Consideration; and the Readiness for postponing every new Proposition, which postponing is therefore the only Part of Business that they come to be expert in, an Expertness produc’d necessarily by so much daily Practice. Whereas in America, Men bred to close Employment, in their private Affairs, attend with habitual Ease to those of the Publick when engag’d in them, and nothing fails through Negligence.
3. With regard to Frugality in Expences. The Manner of Living in America, is in general more simple, and less Expensive than that in England. Plain Tables, plain Clothing, plain Furniture in Houses, few Carriages of Pleasure. In America an expensive Appearance hurts Credit, and is therefore avoided. In England it is often put on with a View of gaining Credit, and continued to Ruin. In publick Affairs the Difference is still greater. In England Salaries of Officers and Emoluments of Office are enormous. A King has a Million Sterling per Annum, and yet cannot maintain his Family free of Debt, Secretaries of State, Lords of Treasury, Admiralty, &c. have vast Appointments, an Auditor of the Exchequer has, tis Said, 6 pence the Pound or a Fortieth Part of all publick Money expended by the Nation, so that when a War costs 40,000,000 there is a Million for him: an Inspector of the Mint in the last new Coinage received as his Fees £65,000 Sterling a Year, to which Rewards no Service these Gentlemen can render the Public is by any means equivalent. This is all paid by the People, who are oppress’d by the Taxes so occasion’d, and thereby render’d less able to contribute to the Payment of necessary national Debts. In America, Salaries where indispensible are extreamly low, but much of publick Business is done gratis. The Honour of serving the publick ably and faithfully is deemed sufficient. Public Spirit really exists there, and has great Effects. In England it is universally deem’d a Non-Entity, and whoever pretends to it, is laugh’d at as a Fool, or suspected as a Knave. The Committees of Congress which form the Board of War, the Board of Treasury, the Naval Board, the Committee for Accounts, the Board of foreign Transactions for procuring Arms Ammunition, Clothing, &c. all attend the Business of their respective Functions without any Salary or Emolument whatever tho’ they spend in it much more of their Time than any Lord of Treasury or Admiralty in England can afford from his Amusements. A late British Minister computed that the whole Expence of the Americans in their civil Government of 3,000,000 of People amounted to but £70,000 Sterling per Annum, and drew from thence a Conclusion that they ought to be taxed till their Expence equalled in proportion to what it cost Britain to govern Eight Millions: He had no Idea of a contrary Conclusion, that if 3,000,000 may be well governed for £70,000, Eight Millions may be as well governed for 3 times that Sum, and therefore the Expence of his own Government should be diminished. In that corrupted Nation, no Man is ashamed of being concern’d in lucrative Government Jobbs, in which the public Money is egregiously misapplied, and squandered; the Treasury pillaged; and more numerous and heavier Taxes are called for to the great Oppression of the People; while the Prospect of a greater Number of these Jobbs to be occasion’d by a War is an Inducement with many to cry out for War on all Occasions, and to oppose every Proposition of Peace. Hence the constant Increase of the National Debt, and the absolute Improbability of its ever being discharged.
4. With Regard to the Solidity of Funds. The whole 13 States of America are engag’d for the Payment of every Debt contracted by the Congress, and The Debt to be contracted by the present War is the only Debt they will have to pay, all or nearly all the former Debts of particular Colonies being already discharged. Whereas England will have to pay not only the enormous Debt this War must occasion, but all their vast preceding Debt on the Interest of it; and while America is enriching itself by Prizes made upon the British Commerce, more than it ever did by any Commerce of its own, under the Restraints of a British Monopoly, Britain is growing poorer by the Loss of that Monopoly, the Diminution of its Revenues, and of course less able to discharge the present indiscreet Encrease of its Expences.

5. With Regard to Prospects of greater future Ability. Britain has none such. Her islands are circumscrib’d by the Ocean. Excepting a few Parks or Forests she has no new Land to cultivate, and cannot therefore extend her Improvements. Her Numbers of People too, instead of Increasing from increas’d Subsistence, are continually diminishing from growing Luxury and the greater Difficulty of maintaining Families, which of course discourages early Marriage. Thus she will have fewer People to assist in paying her Debt, and that diminish’d Number will be poorer. America, on the contrary has besides her Lands already improved, a vast Territory yet to improve: The Lands cultivated continually increase in Value with the Encrease of People, and the People who double themselves by natural Propagation in 25 Years, will double yet faster by the Accession of Strangers as long as Lands are to be had for new Families; so that every 20 years there will be a double Number of Inhabitants oblig’d to discharge publick Debts, and those Inhabitants being more opulent may pay their Share with greater Ease.
6. With Regard to Prudence in general Affairs and the Advantages they expect from the Loan desired. The Americans are Cultivators of Land, those engag’d in Fishery and Commerce are a small Number compar’d with the Body of the People. They have ever conducted their several Governments with Wisdom, avoiding Wars and vain expensive Projects, delighting only in their peaceable Occupations, which must considering the Extent of their yet uncultivated Territory, find them Employment still for Ages: Whereas England ever unquiet, ambitious, avaritious, imprudent, and quarrelsome, is half her time engag’d in some War or other, always at an Expence infinitely greater than the Advantage proposed if it could be obtained. Thus she made a War against Spain in 1739 for a Claim of Debt of about £95,000 (scarce a Groat a Head for the Nation) spent £40,000,000 Sterling in the War, and 50,000 Men, and made Peace without obtaining the Satisfaction demanded. Indeed there is scarce a Nation in Europe against which she has not made War on some frivolous Pretext or other, and by this means has imprudently accumulated a Debt that has brought her on the Verge of Bankrupcy. But the most indiscrete of all her Wars is the present against America, with which she might for Ages have preserv’d her profitable Connection by only a just and equitable Conduct. She is now acting like a mad Shopkeeper who should attempt by beating those that pass his Door to make them come in and be his Customers. America cannot submit to such Treatment without being first ruined, and being ruined her Custom will be worth nothing. And England to bring this to pass is adding to her Debt, and ruining herself effectually. America on the other Hand aims only at establishing her Liberty, and that Freedom of Commerce, which will be advantageous to all Europe, while the Abolishing of the Monopoly she has hitherto labour’d under will be an Advantage sufficiently ample to repay the Debt she may contract to accomplish it.
7. With regard to Character in the honest Payment of Debts. The Punctuality of America in Discharge of Public Debts is shown under the first head; the general Character of the People in that respect appears from their faithful Payment of private Debts to England since the Commencement of the War. These were not indeed wanting some half Politicians who propos’d stopping that Payment till Peace should be restor’d alledging that in the usual Course of Commerce and of the Credit given there was always a Debt existing equal to the Trade of 18 Months. That the Trade being for 5 Millions Sterling per Annum, the Debt must be Seven Million and an half. That this Sum paid to the British Merchants would operate to prevent the Distress intended to be brought on Britain by our Stoppage of Commerce with her: For the Merchants receiving this Money and no Orders with it for farther Supplies would either lay it out in the Funds, or in employing Manufacturers to accumulate Goods for a future hungry Market in America, upon an expected Accommodation, by which Means the Funds would be kept up and the Manufacturers prevented from Murmuring. But in Answer it was alledged that Injuries from Ministers should not be reveng’d on Merchants who were our Friends; that the Credit was in consequence of private Contracts made in Confidence of good Faith; that these ought to be held sacred and faithfully comply’d with; for that whatever publick Utility might be suppos’d to arise from a Breach of private Faith, it was unjust, and would in the End be found unwise, Honesty being in truth the best Policy. On this Principle the Proposition was universally rejected: And tho’ the English prosecuted the War against us with unexampled Barbarity, burning our defenceless Towns in the midst of Winter and arming Savages against us, the Debt was punctually paid; and the Merchants of London have testify’d to the Parliament and will testify to all the World that from their Experience in dealing with us they had before the War no Apprehensions of our Unfairness, and that since the War they have been convinc’d that their good Opinion of us was wellfounded. England on the Contrary, an old, corrupt, extravagant and profligate Nation, sees herself deep in Debt which she is in no Condition to pay, and yet is madly and dishonestly running deeper; despairing ever to satisfy her Creditors; and having no Prospect of discharging her Debts but by a Publick Bankrupcy.
On the whole it appears, that from the general Industry, Frugality, Ability, Prudence and Virtue of America, she is a much safer Debtor than Britain. To say nothing of the Satisfaction generous Minds must have in reflecting, that by Loans to America they are opposing Tyranny and aiding the Cause of Liberty which is the Cause of all Mankind.
Rough Draft of Affair of borrowing Money
